Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-17 are pending. Claims 14-17 are withdrawn. Claims 1-13 are under examination.
Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-13 is acknowledged.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/5/22.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more.
The claims are drawn to a composition of matter. The claims recites a natural phenomenon which is a product of nature. The product of nature recited in the claims is the Podoviridae bacteriophage and a pharmaceutically acceptable carrier which is a product of nature such as water  or other natural products of nature (see claim 1, 5, for example). In addition, the composition can further comprise (claim 6) products of nature that can be used as emulsifiers, flavors, sweetener, lubricants, wetting agent and a preservative and are recited at a high level of generality. Examples of such products of nature encompassed in claim 6 include but are not limited to  natural gums, honey,  plant oils, rosemary extract. In addition, the composition can further comprise another product of nature second bacteriophage that has lytic activity against E. coli (pathogenic or non-pathogenic)
The combination of judicial exceptions or products of nature which may not occur together in nature are not integrated into a practical application because there is no evidence that the combination of products of nature react to form a new product or changes the characteristics of each product.
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the combination of  judicial exceptions.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 10, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Claim 2 is drawn to a composition for preventing or treating an infection or disease caused by a pathogenic Escherichia coli comprising: a Podoviridae bacteriophage having an ability to lyse the pathogenic Escherichia coli, and a pharmaceutically acceptable carrier, wherein the Podoviridae bacteriophage includes a sequence as set forth in SEQ ID NO: 1 or a sequence having at least 80% query cover with at least 90% identity to SEQ ID NO: 1.
Claim 10: the Podoviridae bacteriophage has major structural proteins in the sizes of approximately 43 kDa, 48 kDa, 63 kDa, 75 kDa, 85 kDa, and 142 kDa.
Claim 11-12:  Podoviridae bacteriophage has a latent period of 10-25 minutes and a burst size of 740-860 PFU/infected cell, wherein the latent period is 15-20 minutes and the burst size of 770-830 PFU/infected cell.
The claims are drawn to a genus of Podoviridae comprising a genome that can vary by up to 10%  (80% query cover) from SEQ ID NO: 1 and have the ability to lyse pathogenic E. coli. The claims are drawn to a genus of Podoviridae wherein members of said genus have major structural proteins in sizes of approximately 43 kDa, 48 kDa, 63 kDa, 75 kDa, 85 kDa, and 142 kDa. The claims are also drawn to a genus of Podoviridae bacteriophage wherein members of the genus have a latent period of 10-25 minutes and a burst size of 740-860 PFU/infected cell, wherein the latent period is 15-20 minutes and the burst size of 770-830 PFU/infected cell.
The specification only reduces to practice bacteriophage Esc-COP-30 (deposited as KCTC 14032BP) with genome sequence of SEQ ID NO: 1 and having the structural proteins of approximately 43 kDa, 48 kDa, 63 kDa, 75 kDa, 85 kDa, and 142 kDa and having a latent period of 10-25 minutes and a burst size of 740-860 PFU/infected cell, wherein the latent period is 15-20 minutes and the burst size of 770-830 PFU/infected cell.
Even though Podoviridae bacteriophage are known and have lytic activity against  Escherichia coli, they do not have similar genome sequences and they do not all have the structural proteins of approximately 43 kDa, 48 kDa, 63 kDa, 75 kDa, 85 kDa, and 142 kDa and having a latent period of 10-25 minutes and a burst size of 740-860 PFU/infected cell, wherein the latent period is 15-20 minutes and the burst size of 770-830 PFU/infected cell. For example, Kim et al. US 2014/0356330 12/4/14 disclose Podoviridae that lyse pathogenic E. coli but has a different genome sequence and different structural proteins as compared to bacteriophage Esc-COP-30 (deposited as KCTC 14032BP).
The disclosure of bacteriophage Esc-COP-30 (deposited as KCTC 14032BP) does not put Applicants in possession of the claimed variants of Esc-COP-30  with the same lytic activity and structural proteins as Esc-COP-30. Even though such variants can be screened for possession of the claimed genus may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  The written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115.  For these reasons, Applicants as of the effective filing date were not in possession of the genus of Podoviridae that comprise a sequence that vary by up to 10% from the sequence of SEQ ID NO: 1 (at least 80% query cover), the genus of Podoviridae that have lytic activity against  Escherichia coli and have the structural proteins of approximately 43 kDa, 48 kDa, 63 kDa, 75 kDa, 85 kDa, and 142 kDa and the genus of Podoviridae that have lytic activity against  Escherichia coli having a latent period of 10-25 minutes and a burst size of 740-860 PFU/infected cell, wherein the latent period is 15-20 minutes and the burst size of 770-830 PFU/infected cell.


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2014/0356330 12/4/2014.
Claim 1: Kim et al disclose a  composition for preventing or treating an infection or disease caused by a pathogenic Escherichia coli comprising: a Podoviridae bacteriophage having an ability to lyse the pathogenic Escherichia coli, and a pharmaceutically acceptable carrier. See abstract, paragraph 24 and 34.
Claims 3-4: Kim et al disclose that the composition of claim 1, wherein the Podoviridae bacteriophage has a concentration of 1x 104 pfu/ml to 1x 1015 pfu/ml. See paragraph 32.
Claim 5: Kim et al disclose that the pharmaceutically acceptable carrier is dextrose,  sterile water. See paragraph 34.
Claim 6: Kim et al disclose the composition of claim 1 further comprising 
a wetting agent,  or  a suspending agent. See diluents, dispersants, surfactants, binders, lubricants in paragraph 34.
Claim 7: Kim et al disclose the composition of claim 1, wherein the pathogenic Escherichia coli is enterotoxigenic Escherichia coli (ETEC). See paragraph 24.
Claim 8: Kim et al disclose the composition of claim 1, wherein the infection or disease is diarrhea or sepsis. See paragraph 30.
Claim 9: Kim et al disclose that composition of claim 1, wherein the composition is a solution, suspension, granule, tablet, or capsule. See paragraph 34.
Regarding claim 13. The composition of Kim et al would necessarily comprise more than one of the bacteriophage having  an ability to lyse a pathogenic Escherichia coli.

Status of the Claims
Claims 1-13 are rejected. Claims 14-17 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645